PER CURIAM.
The judgment of the Board of Governors of The Florida Bar entered October 20, 1961, in this disciplinary proceeding and filed in this court October 24, 1961, with the record and evidence and all proceedings had herein, came on to be reviewed by this court.
The report of the Board of Governors finds that respondent, John P. Confer, is a member of The Florida Bar, subject to the disciplinary provisions of Article XI, Integration Rule of the Florida Bar, as adopted by the Supreme Court of Florida on March 4, 1950 and subsequently amended, 31 F.S.A.
Pursuant to complaint filed by The Florida Bar December 30, 1960, respondent was charged with unprofessional conduct in that he had been arraigned on criminal charges of grand larceny in the Circuit Court of the Sixth Judicial Circuit of Florida, County of Pinellas, in seven different instances in connection with the assets of an estate which he was handling in his capacity as a lawyer. It was further charged in the complaint that, in response to the criminal informations filed against him in said court, respondent entered pleas of guilty to the criminal charges and was adjudicated by the court guilty of grand larceny. By reason of said actions and conduct of the respondent alleged in the complaint, he was charged with violation, of Paragraphs 27 and 28 of the Additional Rules Governing the Conduct of Attorneys in Florida, as adopted by the Supreme Court of Florida on January 27, 1941 and December 6, 1955, which provide as follows:
“No person heretofore or hereafter admitted to practice law in Florida, shall
“27. Be guilty of any deceit or wilful misconduct in his profession;
“28. Do any act which, by the law of Florida, constitutes a felony involving moral turpitude.”
Copy of the complaint and notice of hearing were served upon respondent, and he neither filed an answer nor appeared to present testimony or otherwise participate in the hearing.
Pursuant to evidence taken by the referee in support of charges alleged in the complaint, the referee found that the allegations detailed in the complaint were proven or admitted by respondent, through counsel representing him during his arraignment on criminal charges of grand larceny in Clear-water, Florida, and that the charges of unprofessional conduct were amply established. The referee further found that the admitted allegations of the complaint by the accused attorney were found to be true. The referee recommended that respondent be disbarred.
The Board of Governors of The Florida Bar approved the findings and recommendation of the referee, ordered and adjudged John P. Confer, the respondent, to be guilty of unprofessional conduct as charged, that he be disbarred from the practice of law in Florida, and that the costs of this proceeding in the sum of $111.21 be assessed against him.
The record and judgment of the Board of Governors of The Florida Bar have been examined by this court. It is accordingly ordered and adjudged that the judgment of the Board of Governors of The Florida Bar, dated October 20, 1961, that respondent, John P. Confer, is guilty of unprofessional conduct as charged, that he be disbarred from the practice of law in Flor*219ida, and that he pay the costs incurred in this proceeding in the sum of $111.21 be, and the same is approved and adopted as the judgment of this court. Execution is hereby directed to issue for the costs assessed against respondent.
ROBERTS, C. J., and THOMAS, DREW, THORNAL and O’CONNELL, JJ., concur.